OPINION OF THE COURT
Per Curiam.
Respondent Karene Ann Freeman was admitted to the practice of law in the State of New York by the First Judicial Department on May 16, 1977. At all relevant times, she has maintained an office for the practice of law within the First Judicial Department.
By order entered February 10, 2004 (4 AD3d 1 [2004]), this Court suspended respondent from the practice of law on an interim basis based on her willful failure to cooperate with the Committee in its investigation of allegations of professional misconduct, as well as her failure to register with the Office of Court Administration and pay the required registration fee. The Departmental Disciplinary Committee had opened an investigation of respondent in March 2002 after receiving a complaint from one of her former clients, who alleged that respondent failed to appear on the first day of the trial of a custody matter, and failed to pursue an appeal. Thereafter, respondent failed to respond to the Committee’s letters and messages, failed to appear for her deposition pursuant to subpoena, and became delinquent in the payment of her registration fees. Respondent did not appear in response to the Committee’s motion to suspend her from the practice of law. The Committee’s notice of motion to suspend specifically stated, pursuant to 22 NYCRR 603.4 (g), that a suspended attorney who fails to appear or apply in writing to the Committee or the Court for a hearing or reinstatement within six months from the date of the order of suspension may be disbarred without further notice (see Matter of Hest, 7 AD3d 1 [2004]).
The Committee now seeks an order disbarring respondent pursuant to 22 NYCRR 603.4 (g), on the ground that she has been suspended under 22 NYCRR 603.4 (e) (1) (i) and Judiciary Law § 468-a, and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for six months from the date of the order of suspension, which was February 10, 2004. As with the motion to suspend, respondent was served with this motion by first class mail and by certified mail, return receipt requested, but has not responded.
Accordingly, inasmuch as more than six months have elapsed since the date of this Court’s order of suspension, and respondent has neither appeared nor applied in writing to the Com*212mittee or this Court for a hearing or for reinstatement, the Committee’s motion for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted, and respondent’s name should be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Saxe, J.P., Friedman, Nardelli, Williams and Sweeny, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.